Citation Nr: 1812775	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss from June 17, 2011 to October 12, 2017, and a rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active duty from October 1962, to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a Board hearing, but withdrew the request in a February 2015 statement. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  From June 17, 2011 to October 12, 2017, the service-connected hearing disability was shown to be manifested by loss of hearing acuity measured at no worse than Level III in the right ear and Level III in the left ear, or no worse than Level II in the right ear and Level IV in the left ear.

2.  Effective October 12, 2017, the service-connected hearing disability was shown to be manifested by loss of hearing acuity measured at Level IV in both ears.


CONCLUSIONS OF LAW

1.  From June 17, 2011 to October 12, 2017, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2017).   

2.  Effective October 12, 2017, the criteria for disability rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2017).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher disability ratings than those currently assigned for bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disabilities are rated by application of a mechanical process that is explained here.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. 
§ 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85 (h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
 § 4.85(b) (2017).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. 
 § 4.85(h), Table VIA (2017).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85 (h); 4.86 (2017).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85 (h), Table VII (2016).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85 (e) (2017).

Service connection for the Veteran's bilateral hearing loss was granted, effective June 17, 2011.  A 0 percent initial disability rating was assigned pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100.  During the pendency of the appeal the Veteran underwent a second VA audiological examination.  Based on the examination findings, in a rating decision in October 2017, the RO increased the Veteran's disability rating for hearing loss to 10 percent effective October 12, 2017. 

A September 2011 VA examination found the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 40, 60, 90, and 100, and in the left ear were 25, 35, 65, and 95.  The pure tone threshold average in the right ear was 73 and in the left ear it was 55 decibels.  Speech discrimination was 94 percent, bilaterally.  Occupationally, the Veteran's hearing loss was productive of difficulty with understanding speech in conversations, difficulty hearing the television, and difficulty hearing in crowd.  

Based on the September 2011 examination findings, for the right ear, the average pure tone threshold of 73 decibels, along with a speech discrimination percentage of 94 warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 55 decibels, along with a speech percentage of 94 percent warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.

Subsequent VA treatment records document ongoing treatment for hearing loss and show that the Veteran was fitted with hearing aids.  On VA audiology consult in July 2014, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 40, 65, 90, and 105, and in the left ear were 30, 40, 70, and 100.  The pure tone threshold average in the right ear was 75 and in the left ear it was 60 decibels.  Speech discrimination was 88 percent, bilaterally.  Under Table VI, the July 2014 audiometric findings correspond to Level III hearing loss in the right ear and III in the left ear.  Those Roman numerical designations again equate to a noncompensable disability rating under Table VII.

On VA audiology consult in April 2016, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 45, 75, 100, and 105, and in the left ear were 35, 45, 75, and 105.  The pure tone threshold average in the right ear was 81 and in the left ear it was 65 decibels.  Speech discrimination was 96 percent in the right ear and 80 percent in the left ear.  Under Table VI, the April 2016 audiometric findings correspond to Level II hearing loss in the right ear and IV in the left ear.  Those Roman numerical designations again equate to a noncompensable disability rating under Table VII.

On VA audio examination in October 2017 the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 45, 85, 100, 105+, and in the left ear were 35, 50, 80, and 105.  The pure tone threshold average in the right ear was 84 and in the left ear it was 68 decibels.  Speech discrimination was 90 percent in the right ear and 76 percent in the left ear.  The Veteran described impairment form hearing loss as it was productive of increased difficulty hearing.  Under Table VI, the October 2017 audiometric findings correspond to Level IV hearing loss in the right ear and IV in the left ear.  Those Roman numerical designations equate to a 10 percent disability rating under Table VII.

The Board has also considered the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  However, based on the September 2011, July 2014, April 2016 and October 2017, audiometric testing results, the Veteran's bilateral hearing loss did not fit the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 is not for application in this case.

Although the severity of Veteran's hearing loss appears to have fluctuated somewhat during the appeal period, the evidence does not show that the criteria for an initial compensable rating from June 17, 2011 to October 12, 2017, and a rating higher than 10 percent thereafter, for bilateral hearing loss were met.  The Board is cognizant of the Veteran's reported difficulties in understanding speech.  Still, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for higher disability ratings are simply not met for the period at issue.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must describe fully the functional effects caused by a hearing disability.
The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran and his family describe, such as ongoing difficulty in understanding spoken speech, are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017). 

The record pertinent to the entire appeal period contains lay statements and treatment records that report the Veteran's ongoing difficulty in understanding spoken speech.  Indeed, the VA examinations conducted throughout the appeal note the Veteran's continued hearing difficulty.  In sum, the evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b) for any part of the appeal period.

In summary of all the foregoing, the Board finds an initial compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected bilateral hearing loss.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran meets the required percentage criteria.  Nor does the record suggest that the Veteran's service-connected connected bilateral hearing problems alone preclude employment so as to warrant a referral for extraschedular consideration.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected hearing problems, and no further action pursuant to Rice is warranted.

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

From June 17, 2011 to October 12, 2017, a compensable disability rating for bilateral hearing loss is denied.

A rating higher than 10 percent for bilateral hearing loss, effective October 12, 2017, is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


